Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, and 3-21 allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A handler device for handling substrates during semiconductor production, such as wafers, comprising a handling unit having a substrate facing side to be directed to the substrate to be handled, said handling unit being provided with at least three substrate edge grippers protruding from the substrate facing side of the handling unit, wherein the substrate edge grippers are configured to grip the edge of a substrate to be handled, characterised in that the at least three substrate edge grippers comprise: - at least two controlled moveable positioning grippers for gripping the edge of the substrate at two controlled positions; and - at least one clamping gripper for exerting a controlled clamping force onto the edge of the substrate at least partially directed towards the positioning grippers, and in that the handler further comprises- at least one mechanical positioning element for orienting the handler to the environment; and individually controllable actuators connected to the handling unit for independent control of each of the controlled moveable positioning grippers to correct positioning and maintain the substrate relative to the handler device, wherein at least one individually controllable actuator is connected to at least one controlled moveable positioning gripper.”, as recited in Claim 1 specifically:
the structural and operative relationship between the substrates, substrate edge grippers, positioning grippers, clamping gripper, mechanical positioning element, and individually controllable actuators.  Especially as it relates to the relationship between the positioning grippers, clamping gripper, mechanical positioning element, and individually controllable actuators.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see RCE, filed 2022/04/27, with respect to the Examiner’s Rejection of Claims 1-21 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-21 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 20060086462 A1, US 20110188022 A1, US 20110064545 A1 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach: wafer gripping and transfer mechanisms with wafer positioning means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652